Order entered March 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-02697-1

                                           ORDER
       Before the Court is the March 6, 2019 request of Jackie Galindo, Official Court Reporter

for Probate Court No. 1, for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to April 10, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE